The trial court did not abuse its discretion when it limited appellant's counsel's further cross-examination of Detective Nugent. In answer to all of the questions posed to him concerning the results of any tests on the liquid, Nugent stated that he simply did not know if there was anything that could be retained from the liquid. No doubt the questioning got out of hand, but the answer was given and appellant was not prejudiced.
As to Nugent's notes, the admission or exclusion of evidence is within the sound discretion of the trial court. State v.Sage (1987), 31 Ohio St. 3d 173, 31 OBR 375, 510 N.E.2d 343. The officer testified, was subject to cross-examination, and the notes were consistent with his testimony. This negated the implication that Nugent was "hiding something." The court did not abuse its discretion in admitting the notes.
As to appellant's fourth assignment of error concerning the photographs, their admission into evidence was not an abuse of discretion. The photos depict what the state alleges are possible locations of water which would constitute the "crime scene" under the state's theory.
In summary, all of the rulings on admission of evidence were within the sound discretion of the trial court. The rulings made did not constitute abuse of that discretion.
I would affirm the judgment below and thus dissent. *Page 861